 Case 2:20-cv-10087-VAR-APP ECF No. 7 filed 06/04/20        PageID.47    Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JESSE TYRONE BUCHANAN,


                          Petitioner,                 Case No. 2:20-cv-10087
                                                      Hon. Victoria A. Roberts
v.

J. HEMINGWAY,

                     Respondent.
___________________________________/

  OPINION AND ORDER GRANTING RESPONDENT’S MOTION TO
DISMISS PETITION FOR A WRIT OF HABEAS CORPUS AND DENYING
            LEAVE TO APPEAL IN FORMA PAUPERIS

      Federal prisoner Jesse Tyrone Buchanan (“Petitioner”), confined at the

Federal Correctional Institution in Milan, Michigan, filed this pro se petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. Petitioner asserts that the Bureau

of Prisons erroneously calculated his federal sentences as calling for an aggregate

sentence of 286 months instead of 262 months. Respondent filed a motion to dismiss

the action because Petitioner prevailed on this claim in his administrative appeal,

and the most current BOP records indicate an aggregate sentence of 262 months.

                                   I. Background

      In 1995, Petitioner was convicted in the United States District Court for the

Southern District of Indiana of two narcotic offenses. While he was on supervised
Case 2:20-cv-10087-VAR-APP ECF No. 7 filed 06/04/20           PageID.48    Page 2 of 5




release for those convictions, he was convicted of a third narcotics offense. On April

18, 2003, Petitioner was sentenced to 24 and 30 months for the supervised release

violations for the two prior convictions, and to 400 months for the new conviction.

Petitioner’s 400-month sentence controlling sentence was subsequently reduced to

262 months under 18 U.S.C. § 3582.

      Petitioner asserts that the District Court ordered all three sentenced be served

concurrently, but the Bureau of Prisons erroneously determined that his 24-month

sentence be served consecutively to his reduced 262-month sentence, creating and

aggregate 286-month sentence. Petitioner supports this contention with an August

16, 2016, administrative remedy decision confirming that the BOP was aggregating

his sentences to 286 months. See ECF No. 1, Exhibit A.

      Respondent’s motion to dismiss asserts that Petitioner failed to disclose the

fact that his administrate appeal did not end on August 16, 2016, but that he pursued

it to the national level of the BOP, where he prevailed with his appeal.

      Respondent supports this contention with an April 27, 2017, determination

from an administrator for national inmate appeals, stating:

            This is in response to your Central Office Administrative
      Remedy Appeal, wherein you request your release date scheduled
      during the year of 2026, be corrected so that it is July 31, 2024, or in
      June of 2024.

             After reviewing your case, it was revealed you were entitled to
      the relief you requested, and your sentence computation had previously

                                          2
Case 2:20-cv-10087-VAR-APP ECF No. 7 filed 06/04/20          PageID.49    Page 3 of 5




      been updated with this change. Additionally, based on this review, it
      has been determined you are entitled to additional prior custody credit
      toward your federal sentence for the day of July 16, 2001. Also, a
      correction made to the Good Conduct Time Disallowances and
      Forfeitures applied to your sentence resulted in the increase of your
      total Good Conduct Time earned and projected from 685 days to 738
      days. Your federal sentence computation was updated accordingly, and
      your projected release date is now June 7, 2024, via good conduct time
      release. Your sentence has been computed in accordance with federal
      statute, applicable Bureau of Prisons policy, and within the intent of the
      Court.

             Accordingly, your appeal is granted.

ECF No. 5-3, Page.ID.38.

      As a result, a March 5, 2020, BOP sentence calculation record submitted by

Respondent shows the correct aggregate sentence of 262 months. ECF No. 5-2,

Page.ID.25-26.

      Petitioner filed a reply brief, claiming that he was told by BOP personnel to

file this action because they could not update their system to reflect the correct

sentence computation. He attaches a sentence computation records from the BOP

dated May 31, 2017, and July 22, 2019, that reflect the incorrect composite sentence

of 286 months. ECF No. 6, Page.ID.4-5.

                                   II. Discussion

      Article III, § 2 of the United States Constitution requires the existence of a

case or controversy through all stages of federal judicial proceedings. United States

v. Juvenile Male, 564 U.S. 932, 936 (2011). This means that, throughout the

                                          3
 Case 2:20-cv-10087-VAR-APP ECF No. 7 filed 06/04/20          PageID.50     Page 4 of 5




litigation, the claimant “must have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial

decision.” Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990); see also

Preiser v. Newkirk, 422 U.S. 395, 401 (1975). A claim for habeas relief becomes

moot when the controversy between the parties is no longer alive because the party

seeking relief has obtained the relief requested. See, e.g., Picrin-Peron v. Rison, 930

F.2d 773, 776 (9th Cir. 1991); Johnson v. Riveland, 855 F.2d 1477, 1479-80 (10th

Cir. 1998).

      The records Petitioner attaches to his reply brief do, in fact, indicate a 286-

month aggregate sentence. Those records are dated, however, May 31, 2017, and

July 22, 2019. The record attached to Respondent’s motion, on the other hand, which

is dated March 5, 2020, indicates that the BOP has finally entered the correct

aggregate sentence. The correctness of this record - as opposed to the earlier records

- is supported by the determination of the administrator for national inmate appeals

granting Petitioner’s administrative appeal. As the BOP has already granted

Petitioner the requested relief, his petition for writ of habeas corpus is moot.

      The Court notes that tt is not clear why the July 22, 2019, record shows an

incorrect aggregate sentence, as that record was generated after Petitioner prevailed

in his administrative appeal. Nevertheless, it appears the BOP current lists the correct

sentence calculation. If the error occurs again, Petitioner has the ability to file a new

                                           4
 Case 2:20-cv-10087-VAR-APP ECF No. 7 filed 06/04/20          PageID.51    Page 5 of 5




administrative appeal, and failing that, he can file another petition for writ of habeas

corpus.

      Accordingly, the Court DISMISSES as moot the petition for a writ of habeas

corpus.

      SO ORDERED.

                                               s/ Victoria A. Roberts
                                               Hon. Victoria A. Roberts
                                               United States District Judge
Dated: 6/4/2020




                                           5
